DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Disposition of Claims
Claims 1-2, 4-9 and 16 are pending in the application.  Claims 3, 10-15 and 17 have been cancelled.
The amendments to claim 1, filed on 3/1/2022, have been entered in the above-identified application.


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (EP0792605 A1) in view of Waters et al. (US 2016/0174619 A1).

Regarding claims 1 and 16, Hoffmann teaches a baby sling that comprises a length of material, wherein the material may be, preferably, at least 400 cm long and 50 cm wide (Abstract and [0008]).  Hoffmann teaches that the fabric may be made of natural fibers (Abstract and [0010]).  

Hoffmann does not explicitly disclose wherein the textile element has a mesh structure, wherein the meshes are rhombuses, wherein a length L of the mesh rhombuses extends in the length (l) direction of the textile element and is greater than a width B of the mesh rhombuses extending in the width (b) direction of the textile element, or wherein the maximum length L of the mesh rhombuses is between 2 and 5 mm.

However, Waters teaches a baby swaddle fashioned from breathable mesh material, including a breathable mesh surface having, for example, a mesh pattern formed from an inline slit pattern (Abstract, [0034] and Fig. 11).  Waters teaches that: in one embodiment slits are 2 mm in length, in one embodiment the slits are 3 mm in length, and the breathability mesh pattern of the outer surface can take other shapes as well, such as diamonds, squares, triangles, and ellipses ([0034]; also [0033] and Fig. 11).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the baby sling of Hoffmann with openings having a maximum dimension of 2 or 3 mm in length, in shapes such as diamonds (distinct from squares) or ellipses, in order to obtain a breathable baby sling in which suffocation is prevented and in which openings are too small to permit an infant to insert a finger or toe therethrough, as taught by Waters ([0033]-[0034], Fig. 11 and [0040]).

Regarding claim 2, Hoffmann teaches wherein a weave of the fabric should have a high diagonal stretchability (Abstract).



Claim 1-2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (EP0792605 A1, see attachment) in view of Takubo et al. (US Patent No. 2004/0140648 A1). 

Regarding claim 1, Hoffmann teaches a baby sling that comprises a length of material, wherein the material may be, preferably, at least 400 cm long and 50 cm wide (Abstract and [0008]).  Hoffmann teaches that the fabric may be made of natural fibers (Abstract and [0010]).  

Hoffmann does not explicitly disclose wherein the textile element has a mesh structure, wherein the meshes are rhombuses, wherein a length L of the mesh rhombuses extends in the length (l) direction of the textile element and is greater than a width B of the mesh rhombuses extending in the width (b) direction of the textile element, or wherein the maximum length L of the mesh rhombuses is between 2 and 5 mm.

However, Takubo et al. (Takubo”) teaches a stroller that comprises a detachable seat structure and a support sheet for a baby, wherein the support backing part of the support sheet has 3.5 mm diameter meshes (Abstract and [0082]; also see [0075], [0080] and Figs. 9-10).  Takubo teaches that, thus, ventilation around the back part is improved ([0082]).  The examiner notes that Takubo also shows an example of a mesh comprising rhombuses having a longer length than width as claimed (see Fig. 9).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the baby sling of Hoffmann with 3.5 mm diameter meshes that are rhombuses having a longer diagonal length than width in order to provide portion(s) of the baby carrier with a combination of support and improved ventilation, as suggested by Takubo (see Abstract and [0082]; also see [0075], [0080] and Figs. 9-10).

Regarding claim 2, Hoffmann teaches wherein a weave of the fabric should have a high diagonal stretchability (Abstract).  In addition, Takubo teaches that the wrap is of one-piece construction and is formed by cutting the fabric on the bias at an angle of 45 degrees to its warp and weft threads ([0082]).  

Regarding claim 16, the examiner notes that the shapes and orientations of the rhombuses shown in Fig. 9 of Takubo meet the claimed limitations.



Claim 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (EP0792605 A1) in view of Waters et al. (US 2016/0174619 A1), as applied to claim 1 above, further in view of Toro-Gerstein (US 2014/0007315).

Regarding claims 4-5 and 9, Hoffmann in view of Waters remains as applied above.

Hoffmann in view of Waters does not explicitly wherein the textile element comprises at least 90% bamboo fibers and/or coconut fibers or fibers produced therefrom. 

However, Toro-Gerstein teaches a privacy cover for breastfeeding a baby, including panels that may be made of cotton, fleece, hemp-based silk, bamboo or other breathable natural fiber fabrics, polyester, cotton with spandex, cotton and elastomers, rayon (viscose as claimed), knitted fabrics, woven fabrics or any other suitable material ([0039]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the fibers in the baby sling of Hoffmann in view of Waters with cotton, fleece, hemp-based silk, bamboo or other breathable natural fiber fabrics, polyester, cotton with spandex, cotton and elastomers or rayon (viscose as claimed) in order to provide material that is comfortable for a mother to wear and is sensitive to the baby’s skin to avoid a rash, as taught by Toro-Gerstein (Abstract and [0039]).

Regarding claims 6-8, as noted above, Toro-Gerstein teaches panels that may be made of material such as cotton with spandex (elastane as claimed) ([0039]).  Modified Hoffmann does not explicitly disclose the textile element (the baby sling) comprising at least 1% elastane.  However, Hoffmann teaches wherein warp and weft threads can consist of different materials ([0010]).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have incorporated spandex (elastane) in the baby sling in an amount of at least 1% when the warp and weft threads consist of different materials (e.g. cotton and spandex), thereby providing a material that can withstand stress, is easily stretchable and shows hardly any material fatigue even under constant stress (see [0039] of Toro-Gerstein; and Abstract and [0010] of Hoffmann).




Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (EP0792605 A1, see attachment) in view of Takubo et al. (US Patent No. 2004/0140648 A1), as applied to claim 1 above, further in view of Toro-Gerstein (US 2014/0007315). 

Regarding claims 4-5 and 9, Hoffmann in view of Takubo remains as applied above.

Hoffmann in view of Takubo does not explicitly wherein the textile element comprises at least 90% bamboo fibers and/or coconut fibers or fibers produced therefrom. 

However, Toro-Gerstein teaches a privacy cover for breastfeeding a baby, including panels that may be made of cotton, fleece, hemp-based silk, bamboo or other breathable natural fiber fabrics, polyester, cotton with spandex, cotton and elastomers, rayon (viscose as claimed), knitted fabrics, woven fabrics or any other suitable material ([0039]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the fibers in the baby sling of Hoffmann in view of Takubo with cotton, fleece, hemp-based silk, bamboo or other breathable natural fiber fabrics, polyester, cotton with spandex, cotton and elastomers or rayon (viscose as claimed) in order to provide material that is comfortable for a mother to wear and is sensitive to the baby’s skin to avoid a rash, as taught by Toro-Gerstein (Abstract and [0039]).

Regarding claims 6-8, as noted above, Toro-Gerstein teaches panels that may be made of material such as cotton with spandex (elastane as claimed) ([0039]).  Modified Hoffmann does not explicitly disclose the textile element (the baby sling) comprising at least 1% elastane.  However, Hoffmann teaches wherein warp and weft threads can consist of different materials ([0010]).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have incorporated spandex (elastane) in the baby sling in an amount of at least 1% when the warp and weft threads consist of different materials (e.g. cotton and spandex), thereby providing a material that can withstand stress, is easily stretchable and shows hardly any material fatigue even under constant stress (see [0039] of Toro-Gerstein; and Abstract and [0010] of Hoffmann).




Response to Arguments

Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive. 

Contention (1): Applicant contends that although Takubo suggests a mesh structure, this mesh structure only serves as a support for a cushioning and is certainly not able to be used as a baby sling alone, for example because it is made of a synthetic resin. The baby is never in direct contact to the meshed structure of Takubo.

Regarding this contention, the examiner notes that Hoffmann is relied upon as teaching a baby sling comprising a woven fabric made of natural fibers.  The examiner also notes that Hoffmann does not rely on incorporation of a cushioning layer as being necessary for a sling.  In the examiner’s view, the fact that the mesh structure of Takubo is described as being a part of a support sheet for a baby suggests that it is a fabric that would be capable of supporting a baby.  Thus, in the examiner’s view, one having ordinary skill in the art would have been motivated to make the proposed modifications in order to obtain a baby sling having a combination of support and improved ventilation, as suggested by Takubo.


Contention (2): Applicant contends that although the meshes appear to be arranged in a diamond orientation resembling a rhombus in Figure 9 of Takubo, all four sides appear to be of equal length, and that there is nothing in the disclosure of Takubo to suggest otherwise.

 Regarding this contention, in the examiner’s view, the claimed limitation of a “rhombus” would be met by quadrilaterals whose four sides all have the same length.  Applicant’s claim 1 further includes limitations regarding a length ‘L’ and a width ‘B’ of the rhombus, which the examiner interprets as defining the diagonals of the rhombus (e.g. as shown in applicant’s Fig. 2).  Thus, in the examiner’s view, the meshes shown in Fig. 9 of Takubo meet the claimed limitation of a rhombus whose length L is greater than its width B. 




Conclusion
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789